Ward, J., dissenting. In dissenting to the majority opinion, I agree with and hereby adopt the dissenting opinion written by Judge Robinson, but feeling that his dissent did not go far enough, I herewith submit the following. Every opinion by this court, of course, sets out the reasons upon which the decision rests, otherwise the opinion could not be evaluated. The underlying reason, as I understand it, why the majority dismissed plaintiffs’ suit was that the case could not be fully developed. As I see it this could only mean that the defendant could not develop his side of the case because it is conceded plaintiffs did develop their side. I shall attempt to analyze some of the reasons, as best I can gather them from the majority opinion, given which prevented the defendant from having the opportunity to rebut the prima facie case made out by the plaintiffs. Before doing so and in view of the fact that plaintiffs were required to pay all costs let me say it appears significant that in no way are the plaintiffs charged with any delay or fault. (a) It is said that the Legislature made no provisions for the payment of costs; that therefore the only remedy was to make the plaintiffs pay; and that the court was loathe to provide the defendant with ample sinews of war and so may have delayed the defendant. It seems to me this “reason” ignores all undisputed facts. The defendant had, as pointed out by Judge Robinson, from June 19 to October,but made no move and no complaint about lack of funds. The blanket bond which plaintiffs gave has never been questioned. In requiring plaintiffs to make such a bond this court went contrary to all former precedents. With all due respect to the statement in the majority opinion to the contrary the same question involved here regarding bond and costs has been before this court previously. In Dixon v. Hall, Sec’y of State, 210 Ark. 891, 198 S. W. 2d 1002, an original action involving the same amendment 7, the plaintiff Dixon was not required to make a bond. Moreover, Dixon [corresponding to the plaintiffs here] won the case and recovered his costs. In book C-41 of this courts proceedings at page 159 appears the following: “It is further ordered that said petitioner [Dixon] recover of said respondent [Hall] and his costs in this cause expended. ’ ’ In Withee v. Hall, Sec’y of State, 217 Ark. 644, 232 S. W. 2d 827, an original action involving the same amendment 7 and in which the record appears to be as expensive as here, Withee [corresponding to the plaintiffs here] was not required to put up a bond for costs. Moreover, Withee won his case and recovered his costs. In book'D-2 of this court’s proceedings at page 224 appears the following: “It is further considered that said petitioner [Withee] recover of said respondent [Hall] and his costs in this court in this cause expended.” (b) The impression is left that this court and particularly the Chief Justice in some way by its and his neglect caused the defendant to be delayed. I cannot possibly see any merit in this. The main reason why 1 say this is that the defendant, in all events, had from June 18 to the middle of August to proceed with his case and neglected or refused to do so. At any rate this reason which the majority seized upon is not one which the defendant had ever complained about. It is admirable in the Chief Justice to assume all the blame but in my honest opinion he is in no way to'be blamed. Regardless of any oversight on his part his actions in no way prejudiced the defendant. (c) It is stated in the majority opinion that some of the court thought Beene v. Hutto was authority for giving the defendant additional time up to November 4th. Since the proceedings of the conference table have been exposed I feel at liberty to give my version. It was my distinct understanding that all the judges, except one, thought the Beene case limited the hearings to October 15th. Further, it was my understanding that had it been possible to do so a majority of the judges would have been willing to extend the time for defendant.